DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US 2015/0042129.
Regarding claim 1, Cho discloses a vehicle side member (100), comprising: a main member portion configured to extend in a longitudinal direction of a vehicle; a front-side mounting portion which is one-piece construction with a front portion of the main member portion; a rear-side mounting portion which is one-piece construction with a rear portion of the main member portion; and a damper mounting portion (400) which is one-piece construction with the main member portion, and in which a top end of a damper is received and mounted (Fig. 2, 4).
Regarding claim 2, Cho discloses the main member portion includes: a main top wall (102); a main bottom wall (106) opposing to the main top wall; a main inboard sidewall (104) facing an interior of the vehicle; a main outboard sidewall facing an exterior of the vehicle; and a main cavity defined by the main top wall, the main bottom wall, the main inboard sidewall, and the main outboard sidewall (fig. 3).
Regarding claim 3, Cho discloses the damper mounting portion (400) has a mounting cavity which is recessed from the main bottom wall toward the main top wall (Fig. 4).
Regarding claim 8, Cho discloses the front-side mounting portion (100) is configured to extend from the front portion of the main member portion toward a front of the vehicle, and the front-side mounting portion is joined to a side sill (Fig. 5A).
Regarding claim 9, Cho discloses the rear-side mounting portion is configured to extend from the rear portion of the main member portion toward a rear of the vehicle, and the rear-side mounting portion is joined to a rear longitudinal member (205)  (Fig. 5c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claim 13, Cho does not disclose a specific material composition, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the front-side mounting portion, the rear-side mounting portion, the damper mounting portion, and the main member portion of an aluminum material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 4-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612